The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claims 12 and 13 are objected to because of the following informalities:  in line 6 of both of these claims, --a-- should be inserted before “hitch”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
per se, but rather is a function of the position and orientation of the upper auger assembly portion relative to the cart, the position and orientation of the tractor relative to the cart, the configuration of the windows of the tractor, and the position and orientation of an observer within the cab of the tractor. Furthermore, applicant admits in par. [0040] and shows in Fig. 1 that the prior art, at least to some extent, meets such a limitation.
In claims 12 and 13, it is not clear what is meant by the recitations of “retracted” and “extended” positions, respectively (i.e., in what manner and relative to what is the hitch assembly extended and retracted?). 
Also in claim 12, penultimate line, it is not clear what structural relationship exists between the grain cart and a “power take off”, a “driveshaft” or an “auger” (in other words, these elements, as broadly and nominally recited, could be completely unrelated to the grain cart), and thus it is unclear how a controller causes the length of the tongue to be adjusted in response to a rotation of such elements;
and further, it is not clear if the recitation of “an auger” is intended to refer to the “auger assembly” previously set forth in line 5.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Mill et al (US 2015/0237804).
Note: because the inventive entities of the applied reference and the instant application are the same, the examiner will not point out every claim limitation that is shown in the reference, as it is assumed applicants are familiar with their own work, and most of the limitations are readily apparent. Rather, the examiner will limit the analysis of the reference to those features deemed most important to the obviousness rejection.
Van Mill discloses several embodiments of a grain cart having a folding auger assembly, in particular those shown in Figs. 1-7 and 37-42, wherein a second end of a lower auger housing of a lower auger assembly portion is proximate a front corner of a container of the grain cart, wherein an upper auger housing of an upper auger assembly portion rotates about a pivot axis relative to the lower auger housing between an 
In the Figs. 1-7 embodiment, it is not disclosed whether the transport position of the upper auger assembly is disposed along the front or side wall of the container, and in the Figs. 37-42 embodiment, the upper auger assembly is disposed along the front wall of the container.
However, Van Mill further discloses that in the Figs. 8-33 embodiments, the upper conveyor section can be disposed along either a front or side wall of the container when in the transport position (par. [0133]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the Figs.1-7 and/or 37-42 embodiments of the apparatus of Van Mill by constructing the joint assembly such that the pivot axis enabled the upper auger assembly to be disposed along a side wall of the container when in the transport position, as Van Mill explicitly discloses this as an alternative to disposing the conveyor along the front wall of the container in other embodiments, and since the joint assembly of the Figs.1-7 and 37-42 embodiments is proximate a corner of the 
Re claims 2-8, the various distances, angles and lengths would have been obvious design expediencies, as it has been held that where the general conditions of a claim are met, discovering an optimum or workable range or value involves only routine skill in the art.
Re claims 9 and 11, note Figs. 2 and 38. Whether or not the discharge portion could be viewed from a window or cab of a tractor hitched to and/or towing the cart would depend on the configuration of the tractor, not the discharge portion of the cart. Since the tractor per se is not within the scope of the claimed invention, these claims are not considered to present any structural limitations.
Re claim 10, the discharge portion is a spout.

Claims 12 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fegley et al (US 8,544,574) in view of Hunt (US 6,893,202) and Reed et al (US 3,244,434).
Fegley shows a grain cart 22, comprising a wheeled frame 26, 28, 30, 32, container 24 for holding grain mounted on the frame and having inherent front, rear and laterally opposed side walls, a hitch assembly including a hitch 82 for allowing the cart to be towed and a telescoping tongue 79, 80 (Fig. 5 embodiment), wherein the hitch assembly is “operable”, as broadly claimed, to adjust the length of the telescoping tongue.

Fegley also does not disclose a controller for causing the hitch assembly to adjust the length of the telescoping tongue so that the hitch assembly moves to a retracted position when one or more of a PTO, driveshaft or auger begins rotating (as best understood, this will be interpreted as generally referring to an operating status of the cart, a component thereof, and/or the vehicle towing the cart).
However, Fegley does show that the tongue may be extended (Fig. 5) or retracted (not shown but implied from the disclosure) depending upon the function the cart is currently performing, but this is apparently a manual operation.
Hunt shows that it is well known in the art for a grain cart that receives grain from an unloading conveyor of a combine (Fig. 5) to have its own side-folding auger assembly 25 (Fig. 1) so that it can transfer the grain received therein to another vehicle.
Reed teaches that the distance of a towing attachment point 19 of a towed vehicle 3 from a towing vehicle 1 may be extended or retracted by a controller, such as shown in Figs. 3 and 4, in response to a sensed operating condition of at least one of the vehicles. Note that this can be an alternative to a manual control (col. 4, 38-48).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Fegley by providing a side-folding auger assembly on the grain cart, as shown by Hunt, so that the cart could be used for transferring grain to another vehicle after receiving the grain from a combine.

Re claim 13, similarly, it would have been an obvious design expediency to have based the decision to extend the hitch assembly on the completion of an unloading process, i.e., when discharge of grain from the auger assembly was finished.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 4, 5, 6, 7, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 10, 11, 9, 12 and 23, respectively, of U.S. Patent No. 10,542,676. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims sought to be patented is commensurate in scope with, or broader than, that of the corresponding patented claims, except for the recitation in pending claim 1 that the longitudinal axis of the upper auger assembly portion extends “upwardly, forwardly and laterally outward relative to said front corner of said container”, rather than “laterally outward relative to said axis of said lower auger assembly portion” as in patented claim 1. However, insofar as the patented claim recites that the longitudinal axis of the lower auger assembly portion also extends “upwardly, forwardly and laterally outward relative to said front corner of said container”, being laterally outward of such an axis would necessarily be “upwardly, forwardly and laterally outward relative to said front corner of said container” as well, and therefore the limitation of pending claim 1 is considered to recite substantially the same limitation of the patented claim using different wording.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houck shows a hitch assembly comprising a telescoping tongue for use in towing one agricultural vehicle behind another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

4/12/21